Exhibit 10.1

 

 

International Business Machines Corporation

Global Technical Services Council

3039 Cornwallis Road Bldg 002/Rm 210

Research Triangle Park NC 27709-2195

Attention: Shyra Laws-Daniels - Phone (919) 486-2316

 

Date:    September 19, 2011 To:    CDI Corporation From:    Daniel Schaefer   
US Sourcing Manager, Technical Services    Integrated Supply Chain Subject:   
Amendment to Extend the Expiration Date of Technical Services Agreement
Statement of Work #4908021177-005

Dear Supplier,

This letter serves as Amendment No. 006 to the above subject Agreement which the
parties thereto do mutually agree to amend as follows:

The parties agree to extend the Expiration Date of the SOW through the end of
the year. The current language in Section 4.1 “Term” of the SOW will be replaced
with the following:

The term of this SOW shall begin on the Effective Date and shall remain in
effect until the later of December 30, 2011 (“Expiration Date”) or until
Deliverables and Services are completed (“Term”).

Except as amended herein, all other terms and conditions of the subject
Agreement shall remain in full force and effect.

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. Further, they agree that this
Amendment and the subject Agreement are the complete and exclusive statement of
the agreement between the parties, superseding all proposals or other prior
agreements, oral or written, and all other communications between the parties
relating to this subject.

Please have your authorized representative indicate acceptance thereof by
signing both copies of the Amendment and returning both copies (via overnight
air) by September 23, 2011 to the attention of Shyra Laws-Daniels at the address
above.

 

ACCEPTED AND AGREED TO:

International Business Machines Corporation

3039 Cornwallis Road

Research Triangle Park, NC 27709-2195

   

ACCEPTED AND AGREED TO:

CDI Corporation

17177 Preston Road Suite 300

Dallas, TX 75245

By:       By:   /s/ Daniel J Schaefer   9/27/11          /s/ Dirk A Dent  
9/20/2011        

 

   

 

Buyer Signature   Date     Supplier Signature   Date Daniel J. Schaefer     Dirk
A Dent

 

   

 

Printed Name       Printed Name US Sourcing Manager-Technical Services,      
Integrated Supply Chain     EVP, CDI ITS

 

   

 

Title & Organization       Title & Organization

Very truly yours,

Daniel Schaefer

US Sourcing Manager, Technical Services